Title: From John Adams to John Quincy Adams, 21 November 1817
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Nov 21 1817

The disapointment of the Anglomaniacs and the Antigallicans, who are the same persons, on one hand, and of the Gallomaniacs, Antianglicans and Hyperdemocrats who are all the same people, on the other: in the Choice of Mr Mason a Sound untainted American Republican, for the Representative of the Suffolk district, will give that Friend of yours an Opportunity to present you this letter.
This Election indicates a favourable disposition towards Harmony and Union, and encourages hopes of a return to independent American Principles and feelings
But Mr Lowell has returned from England brim full and overflowing with Zeal, has recommended his indetafatigable labours, and will rally his Scattered troops if he can.
I wish you all an easy and Satisfactory Winter Campaigne, which is all that can be expected in times when no great battles are to be fought no brillant Victories to be won and consequently little Glory to be obtained.
All Well. Love to your deares Friend. / And Respects to the President from / your Affectionate Father
John Adams.